DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10-12 and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In this case, claim 10 recites “the nanoporous copper substrate consists of a copper material”, wherein such limitation is not described in the original disclosure.   Rather the instant specification only discloses dealloy a copper alloy substrate such as, copper-zinc alloy or a copper-aluminum alloy (see published application US2020/0102227), but there is no description or suggestions to demonstrate that such copper alloy not containing the other material.  On the contrary, the instant application discloses such copper substrate comprises a re-inforcement material such as carbon nanotube structure or graphene (see published application US2020/0102227 para. [0029], claim 17 and 31).   It is not readily apparent to one of ordinary skill in the art that such dealloy process can completely remove zinc or aluminum or re-inforcement material in the copper alloy.   Thus, one of ordinary skill in the art cannot make and use “the nanoporous copper substrate consists of a copper material” as that of instantly claimed.  All claim 10’s depending claims are rejected for same reasons. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 32 recites “the carbon nanotube film structure” but there is insufficient antecedent basis for this limitation in the claim.  All claim 32’s depending claims rejected for same reasons. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 10 recites “the nanoporous copper substrate consists of a copper material” wherein “consists of” exclude the presence of other material besides a copper material being presented in the nanoporous copper substrate, but claim 17 recites the nanoporous copper substrate comprises a reinforcement  and the reinforcement is a carbon nanostructure or a graphene,  wherein such additionally reinforcement material does not further limit its parent claim 1 recited n nanoporous copper substrate.    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 10-11 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lopatin (US2010/0330425) in view of Li’462 (CN106229462A).
Lopatin teaches a method of forming pores conductive microstructure (item 206, Fig. 2) ([0037], [0038], [0040], [0041]) on a conductive substrate which can be copper sheet, foil or plate ([0035]), wherein such microstructure comprises nanoporous structure ([0040], [0041]).  It is noted that such conductive substrate being a copper sheet having nanoporous structure, i.e. a nanoporous copper substrate consisting of a copper material is envisioned.  Lopatin teaches such conductive substrate having conductive microstructure ([0042]). Lopatin further discloses a passivation film having thickness of 1 nm to 1000 nm (item 210 Fig. 2) can be formed via plating over conductive microstructure ([0043]) wherein such passivation film can be copper oxide ([0044], [0109]).   
Lopatin further teaches the placing a conductive copper substrate (can be sheet)  ([0035],[0046]) into a plating solution containing a metal ion source, an acid, and  an alkaline solution comprising ammonium salts (apparently comprising) an ammonium ion ([0050], [0053]), then reacting such nanoporous copper sheet with alkaline solution to form a copper oxide passivation film with nano size range thereof [0043], claim 8), drying the nanoporous copper substrate supported copper oxide passivation film ([0081], [0082]) and also a post deposition anneal process, such as heating under ambient atmosphere between about 100-250 °C, for example about 150-190 °C ([0083], [0102]). 
Lopatin already teaches contacting nanoporous copper substrate with an alkaline solution containing ammonia ion for producing copper oxide passivation film onto the nanoporous copper substrate wherein apparently a first surface of the nanoporous copper substrate contacting with an alkaline solution containing ammonia ion.   
Regarding claim 10, Lopatin does not specific disclose floating the nanoporous copper substrate on the surface of the alkaline solution comprising ammonia ion, or   the copper oxide nanosheets being perpendicular to the nanoporous copper substrate. 
Li’462 teaches a nanoporous copper substrate and a cuprous oxide (i.e. copper oxide) nanosheet array layer being perpendicular to the nanoporous copper substrate (abstract, machine translation description [0008], [0009], [0022]).  Li’462 also teaches etching a copper-manganese alloy sheet (para. [0015], [0016]) in sulfuric acid solution to produce a nanoporous copper substrate (para. [0021]). 
It would have been obvious for one of ordinary skill in the art  to adopt such etching copper substrate forming a nanoporous copper substrate having copper oxide nanosheets perpendicular to the nanoporous copper substrate as shown by Li’462 to modify the nanoporous copper substrate supported copper oxide nanosheet of Lopatin because by doing so can provide a high comparative area thus increase the contact area between electrolyte of the lithium ion battery and the cuprous oxide, shorten the electron conduction distance and increase the electron conduction speed which are all beneficial to the lithium ion battery improved cycle performance as suggested by Li’462 ([0023], example 1-5). 
As for the claimed floating the nanoporous copper substrate on the surface of the alkaline solution comprising ammonia ion, Li’462 already teaches same or substantially the same nanoporous copper substrate (obtained from leaching copper alloy substrate) as that of instant application (see instant published application US 20200102227 A1 para. [0027]), while Lopatin already teaches same or substantially the same alkaline solution comprising ammonia ion, therefore, placing such same or substantially the same nanoporous copper substrate into a same or substantially the same alkaline solution comprising an ammonium ion would leading to same or substantially the same floating such same or substantially the same nanoporous copper substrate floating on a surface of the same or substantially the same alkaline solution comprising an ammonium ion as that of instantly claimed.  Furthermore, it would have been obvious for one of ordinary skill in the art “obvious to try” floating the substrate in the solution for desired contact between the substrate and solution for obtaining need copper oxide passivation film formation because choosing from between immersing the substrate into the solution and  floating the substrate in the solution for desired contact is an obvious choice for one of ordinary skill in the art with a reasonable expectation of success (see MPEP 2143 KSR).   Apparently, the copper nanoporous substrate having a first surface in contact with the ammonia solution and a second surface exposed to air when such solution is under ambient condition.  
Regarding claim 11, Lopatin further teaches the alkaline solution being sodium hydroxide solution ([0053]). 
Regarding claim 15, Lopatin teaches drying the portion of the formed flexible substrate (i.e. nanoporous copper substrate) after plating copper oxide passivation film thereof as composite material ([0082]) wherein setting a drying temperature and a drying time period to dry such composite material apparently involved.  Li’462 specifically teaches drying under 45-75 °C for 10 to a36h (para. [0019]). 
Regarding claim 18, Lopatin teaches the nanoporous copper being oxidized during the process of the nanoporous copper substrate reacting with the alkaline solution (see plating solution and additive compounds including an oxidizer disclosed in [0052]) and further teaches the surface of nanoporous copper substrate contacting the alkaline solution as being oxidized in ([0052]) wherein heating is not required for such plating process, i.e. an ambient/room temperature plating is expected.  
Claim(s) 12, 14, 16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lopatin (US2010/0330425) in view of Li’462 (CN106229462A) as applied above and further in view of Liu (Facile fabrication of CuO nanosheets on Cu substrate as anode materials for electrochemical energy storage, Journal of Alloys and Compounds 586 (2014) 208-215). 
Lopatin in view of Li’462 has been described as above. 
Regarding claim 12, Lopatin does not expressly teach the concentration of alkaline solution. 
Liu teaches Cu foil was ultrasonically cleaned with deionized water and ethanol, then was dipped into 50 mL solution containing 2.49 g NaOH and 0.57 g (NH4)2S2O8 at room temperature to react the copper foil with the alkaline solution comprising the ammonium ion to form a copper supported CuO nanosheets composite,  drying the composite material to form  copper supported  copper oxide nanosheet array composite, wherein the copper oxide nanosheet array comprises a plurality of copper nanosheets and  the plurality of copper oxide nanosheets are perpendicularly arranged to the copper substrate (Scheme 1,  page 209 2. Experimental section, page 209 right col. 2nd para.-page 210 2nd ladst para., Fig. 2 -4).  It is noted that Liu disclosed copper foil having a first surface in contact with the ammonia solution and a second surface exposed to air since the container for floating the copper foil is at ambient condition (Scheme 1, page 209 2. Experimental section).  
Liu disclosed alkaline solution comprising the ammonium ion with a concentration within the claimed range (see 2 Experimental section).  Liu also teaches changing the concentration of precursor solution can control growth of CuO (page 209 last para.-page 210 first para., Fig. 4). 
It would have been obvious for one of ordinary skill in the art to adopt such ammonium concentration for help obtaining desired CuO nanosheets array growth thus achieved improved electrode performance in lithium ion battery as suggested by Liu (page 209 last para.-page 210 first para.,  page 210 right col. 2nd para., Fig. 4-7, page 212 left col. last 2 lines-first 5 lines of right col., page 214 first, 2nd para.).  
Regarding claim 14, Lopatin does not expressly teach the setting up condition allowing for oxidizing copper substrate for 1 to 72 hour. 
Liu also teaches the reaction conditions being set for oxidation for 2 hours (page 209 right col. 2nd para. -page 211 2nd last para., page 212 left col. last 2 lines-first 5 lines, page 214 first two para.  Fig. 2-4, Scheme 1). 
It would have been obvious for one of ordinary skill in the art to adopt reacting time being 2 hours as shown by Liu to practice the setting up condition for allowing desired oxidation of copper substrate comprising nanoporous copper  of Lopatin  in view of Li’462 because adopting such reaction time  can help forming desired copper oxide nanosheets as suggested by Liu (page 209 right col. 2nd para. -page 211 2nd last para., page 212 left col. last 2 lines-first 5 lines, page 214 first two para.  Fig. 2-4, Scheme 1). Furthermore, adopting known technique for predictable results, i.e., adopting such reaction time between copper substrate and alkaline solution comprising ammonia ion as shown by Liu for producing copper oxide nanosheet array supported onto copper substrate, has reasonable expectation of success for one ordinary skill in the art (see MPEP 2143 KSR).
Regarding claim 16, Lopatin does not specifically disclose cleaning of the nanoporous copper substrate before the plating processes as intended to remove an oxide later on the surface of the substrate. Since copper is very easy to be oxidized under ambient condition, it would have been obvious for one for one of ordinary skill in the art to remove such impurities on the substrate thus maximize the substrate surface contact area for following desired plating copper oxide film thereof.
Liu teaches cleaning water and ethanol in sequence to clean copper substrate before contacting it with alkaline solution (2. Experimental section). 
  It would have been obvious for one of ordinary skill in the art to adopt Liu disclosed water and ethanol washing to clean the copper substrate (including remove copper oxide on the surface of the substrate) before placing such substrate in alkaline plating reaction for forming desired copper oxide nanosheets as suggested by Liu. Furthermore, adopting such known cleaning technique for predictable results, i.e., adopting such washing as shown by Liu  for removing copper oxide on copper substrate thus help producing copper oxide nanosheet array supported onto copper substrate,  has reasonable expectation of success for  one ordinary skill in the art (see MPEP 2143 KSR).
Regarding claim 18, Lopatin teaches the nanoporous copper being oxidized during the process of the nanoporous copper substrate reacting with the alkaline solution (see plating solution and additive compounds including an oxidizer disclosed in [0052]) and further teaches the surface of nanoporous copper substrate contacting the alkaline solution as being oxidized in ([0052]) wherein heating is not required for such plating process, i.e. an ambient/room temperature plating  is expected.  Liu also expressly teaches reacting copper foil with ammonium ion containing alkaline solution at room temperature (2. Experimental section). 
But Lopatin is silent to the formation of a copper hydroxide array.
Liu teaches during the Cu(OH)2 favorably formed at low precursor concentration (page 210 left col. first para.-right col. first para., Fig. 4, Scheme 1).  
It would have been obvious for one of ordinary skill in the art to adopt suitable precursor concentration via routine optimization (see MPEP 2144. O5 I). thus controlling desired Cu(OH)2 as suggested by Liu (page 210 left col. first para.-right col. first para., Fig. 4, Scheme 1). 
Claim(s) 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lopatin (US2010/0330425) in view of Liu in view of Li’462 (CN106229462A) as applied above, and further in view of Blaser (2016/0197352). 
Lopatin in view of Li’462 has been described as above. 
Regarding claim 17, Lopatin further teaches the nanoporous copper substrate comprising a carbon reinforcement (see graphitic material in [0105]), however, Lopatin is silent to the reinforcement being graphene.
Blaser teaches copper substrate comprising a buffer layer slurry comprising graphene ([0036]-[0037]). 
It would have been obvious for one of ordinary skill in the art to adopt graphene as reinforcement material as shown by Blaser to modify the nanoporous copper substrate of Lopatin in view of Li’462 because by doing so is advantageous for graphene’s exfoliating conductive material quality, therefore allowing improved conductivity by increasing surface area ([0037]).
Claim(s) 31 and 36-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lopatin (US2010/0330425) in view of in view of Li’462 (CN106229462A) as applied above, and further in view of Chen (2007/0036978). 
Lopatin in view of Li’462 has been described as above. Lopatin further teaches the nanoporous copper substrate comprising a carbon reinforcement (see graphitic material in [0105]).
Regarding claim 31, Lopatin in view of Li’462 is silent to the copper alloy substrate being embedded with a carbon nanotube structure. 
Chen teaches a plurality of single carbon nanotube (SWNT) reinforced copper (Fig. 2, [0015], [0024]), wherein copper being embedded with such carbon nanostructure. 
It would have been obvious for one of ordinary skill in the art to adopt such carbon nanostructure as shown by Chen to reinforce the copper alloy substrate of Lopatin in view of Li’462 because by doing so can help provide a composite material having improved electrical conductivity, bulk thermal conductivity and increased mechanical strength ([0009], [0020], Fig. 7, [0037], Table 1, Fig. 4-5).  
Since Li’462 already teaches dealloying copper alloy substrate and Chen discloses such substrate can be reinforced via embedded carbon nanostructure, therefore, dealloying a copper alloy substrate having embedded carbon nanostructure is expected from applied references’ teachings. 
As for the claimed floating the nanoporous copper substrate on the surface of the alkaline solution comprising ammonia ion,  Li’462 and Chen  already teaches same or substantially the same nanoporous copper substrate embedded with same or substantially the same nanostructure (obtained from leaching copper alloy substrate) as that of instant application (see instant published application US 20200102227 A1 para. [0027]), while Lopatin already teaches same or substantially the same alkaline solution comprising ammonia ion, therefore, placing such same or substantially the same nanoporous copper substrate into a same or substantially the same alkaline solution comprising an ammonium ion would leading to same or substantially the same floating such same or substantially the same nanoporous copper substrate floating on a surface of the same or substantially the same alkaline solution comprising an ammonium ion as that of instantly claimed.  Furthermore, it would have been obvious for one of ordinary skill in the art “obvious to try” floating the substrate in the solution for desired contact between the substrate and solution for obtaining need copper oxide passivation film formation because choosing from between immersing the substrate into the solution and  floating the substrate in the solution for desired contact is an obvious choice for one of ordinary skill in the art with a reasonable expectation of success (see MPEP 2143 KSR).   Apparently, the copper nanoporous substrate having a first surface in contact with the ammonia solution and a second surface exposed to air when such solution is under ambient condition.  
Regarding claim 36,  Li’462 further teaches the copper substrate thickness being 0.1 to 0.6 mm (para. [0017]). 
It would have been obvious for one of ordinary skill in the art to adopt such thickness of copper substrate for help providing desired negative electrode for lithium battery as suggested by Li’462 (para. [0017]). 
Regarding claim 37, Li’462 further teaches pore diameter of the formed nanoporous copper substrate being about 40 nm (para. [0039]). 	
Claim(s) 32-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lopatin (US2010/0330425) in view of Li’462 (CN106229462A) and Chen (2007/0036978) as applied above, and further in view of Zhou (US2011/0097512). 
Lopatin in view of Li’462 and Chen has been described as above. 
Regarding claim 32, Lopatin in view of Li’462 and Chen does not expressly teach the carbon nanostructure being drawn carbon film. 
Zhou teaches carbon nanostructure comprising drawn carbon nanotube film ([0045], [0046]) wherein the plurality of drawn carbon nanotube film arranged in the same direction and are connected end to end by Van der Walls forces ([0047]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known drawn carbon nanotube film as shown by Zhou to practice the carbon nanostructure of Lopatin in view of Li’462 and Chen because by doing so can help provide a carbon nanocomposite with improved tensile strength and Young’s modulus ([0010], [0054]-[0057]).  Furthermore, adopting such well-known drawn carbon nanotube for help providing a desired copper carbon nanotube composite would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
Regarding claim 33, such limitations have been met as discussed above. 
Regarding claim 34,  such recited pressed carbon nanotube film not necessary being presented but only an alternative as recited in claim 32, therefore, such limitation cannot render the claimed method patentable distinct.  Furthermore, Zhou teaches using pressed carbon nanotube film comprising a plurality of carbon nanotubes (Fig. 2), carbon nanotubes in the pressed carbon nanotube film are arranged along a same direction or along different directions (para. [0044]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known pressed carbon nanotube film as shown by Zhou to practice the carbon nanostructure of Lopatin in view of Li’462 and Chen because by doing so can help provide a carbon nanocomposite with improved tensile strength and Young’s modulus ([0010], [0054]-[0057]).  Furthermore, adopting such well-known pressed carbon nanotube film for help providing a desired copper carbon nanotube composite would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
Regarding claim 35, such recited flocculated carbon nanotube film not necessary being presented but only an alternative as recited in claim 32, therefore, such limitation cannot render the claimed method patentable distinct.  Furthermore, Zhou teaches using flocculated carbon nanotube film comprising a plurality of carbon nanotubes (Fig. 1), adjacent carbon nanotubes in the flocculated carbon nanotube film are acted upon by the van der Waals attractive force therebetween (para. [0043]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known flocculated carbon nanotube film as shown by Zhou to practice the carbon nanostructure of Lopatin in view of Li’462 and Chen because by doing so can help provide a carbon nanocomposite with improved tensile strength and Young’s modulus ([0010], [0054]-[0057]).  Furthermore, adopting such well-known flocculated carbon nanotube film for help providing a desired copper carbon nanotube composite would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 

Response to Arguments
Applicant’s arguments filed on 04/13/2022 have been fully considered and they are convincing about applied references not teaching a nanoporous substrate.   Therefore, previous rejections based on Lopatin in view of Liu has been withdrawn while Li’462 reference teaching dealloying a copper alloy substrate to form a nanoporous copper substrate has been adopted to remedy such deficiency. 
In response to applicant’s arguments about Lopatin not teaching nanoporous copper substrate, such arguments have been considered and Li’462 has been applied to teach such limitation. 
In response to applicant’s arguments about Lopatin not teaching floating the nanoporus copper substrate, Li’462 already teaches same or substantially the same nanoporous copper substrate (obtained from leaching copper alloy substrate) as that of instant application (see instant published application US 20200102227 A1 para. [0027]), while Lopatin already teaches same or substantially the same alkaline solution comprising ammonia ion, therefore, placing such same or substantially the same nanoporous copper substrate into a same or substantially the same alkaline solution comprising an ammonium ion would leading to same or substantially the same floating such same or substantially the same nanoporous copper substrate floating on a surface of the same or substantially the same alkaline solution comprising an ammonium ion as that of instantly claimed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732